PER CURIAM.
We reverse the trial court’s judgment, imposing community service in lieu of court costs, on the authority of Moseley v. State, 491 So.2d 336 (Fla. 3d DCA 1986). In Moseley, this court recently decided the precise issue raised here by Major, that is, that section 27.3455, Florida Statutes (1985) violates the ex post facto provision of the Constitutions of the United States and the State of Florida. As in Moseley, we certify the following question of public importance to the Supreme Court of Florida:
Does the application of section 27.3455, Florida Statutes (1985) to crimes committed prior to the effective date of the statute violate the ex post facto provision of the Constitutions of the United States and the State of Florida, or does the statute merely effect a procedural change as is permitted under State v. Jackson, 478 So.2d 1054 (Fla.1985)?
Reversed and remanded.